internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc intl plr-118739-02 date date legend taxpayer entity date and cpa firm dear this replies to a letter dated date requesting that taxpayer be granted an extension of time under sec_301_9100-3 to file the election and agreement described in sec_1_1503-2 with respect to the dual consolidated losses of entity incurred in the tax_year ended on date and to file with the income_tax return ended on date the annual certification described in sec_1_1503-2 with respect to the dual consolidated losses_incurred by entity in the tax_year ended on date additional information was submitted on date the information submitted for consideration is substantially as set forth below in re plr-118739-02 the ruling contained in this letter is predicated upon facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as a part of the audit process taxpayer is the parent of an affiliated_group_of_corporations sometimes referred herein as the taxpayer group the facts submitted state that neither entity nor any member of the taxpayer group had an internal tax department or senior tax accountants on staff the facts also state that the taxpayer group relied on cpa firm to prepare the group’s annual u s federal_income_tax return and to advise it as to any applicable elections the cpa firm failed to advise the taxpayer group of the election and agreement needed for the tax_year ended on date and the certification needed for the tax_year ended on date with respect to the dual consolidated losses_incurred by entity in the tax_year ended on date sec_301 -1 b provides that an election includes an application_for relief in respect of tax and defines a regulatory election as an election whose due_date is prescribed by a regulation a revenue_ruling revenue_procedure notice or announcement sec_301_9100-1 provides that the commissioner has discretion to grant a taxpayer a reasonable extension of time under the rules set forth in sec_301_9100-3 to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides that requests for relief subject_to this section will be granted when the taxpayer provides the evidence including affidavits described in sec_301_9100-3 to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government in the present situation the election and agreement and the annual certification are regulatory elections as defined in sec_301_9100-1 therefore the commissioner has discretionary authority under sec_301_9100-1 to grant taxpayer an extension of time provided that taxpayer satisfies the rules set forth in sec_301_9100-3 in re plr-118739-02 based on the facts and information submitted we conclude that taxpayer satisfies sec_301_9100-3 accordingly taxpayer is granted an extension of time until days from the date of this ruling letter to file the election and agreement described in sec_1_1503-2 with respect to the dual consolidated losses of entity incurred in the tax_year ended on date and to file with the income_tax return ended on date the annual certification described in sec_1_1503-2 with respect to the dual consolidated losses_incurred by entity in the tax_year ended on date the granting of an extension of time is not a determination that taxpayer is otherwise eligible to file the election and the annual certification sec_301_9100-1 a copy of this ruling letter should be associated with the election and the annual certification this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent no ruling has been requested and none is expressed as to the application of any other section of the code or regulations to the facts presented pursuant to a power_of_attorney on file in this office a copy of this ruling letter is being furnished to your authorized representative sincerely associate chief_counsel international by s allen goldstein allen goldstein reviewer enclosure copy for sec_6110 purposes
